DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 June 2021 has been entered.
 
Allowable Subject Matter
Claims 1 – 5, 7 – 13, and 15 – 20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Claims 1 – 5, 7 – 13, and 15 – 20 have been analyzed for compliance under 35 U.S.C. 101.  The independent claims as amended now integrate the judicial exception through the presentation and interaction elements of the displaying and reader clicking now recited.


As to the application of the closest prior art:
Regarding Claim 1, Wood (U.S. 2008/0059145) discloses:
A computer-implemented method for translating a content item comprising:
obtaining a user profile for a reader of the content item (e.g. user proficiency database which has a separate set of records 304 for each user; para 56, 59, Fig. 3 and Fig. 5 502), the user profile comprising a native language of the reader (e.g. contains a column 306 of words in a native language; para 56 Fig. 3), a second language of the reader (e.g. a column 308 with words in a target foreign language being studied by the user; para 56 Fig. 3) and skill level associated with the second language (e.g. degree of difficulty for each word presented; para 56; note levels of proficiency in para 62, low, low-medium, medium, and high; para 62);
obtaining the content item, wherein the content item is in the second language (e.g. receiving the translation of the language text in the target foreign language, or producing a translation of the text into the target foreign language; para 61; note original text received in the user’s target foreign language as well; para 60);
creating a translated content item (e.g. Fig. 6, producing mixed language texts for presentation to a user; para 61, note “weaving” as well; entire document, of particular 
determining, for each phrase in the content item, a confidence score that the reader will understand the phrase based at least in part on the user profile (e.g. identify words and phrases with the user is proficient, aware or unaware; Fig. 5 elements 504, 506, 508, and 510 FLLT customizes a weave for the user based on his specific knowledge of target foreign language words… note stored information related to the user’s specific knowledge that is used in customizing the weave; para 56); and
wherein the skill level associated with the second language is determined by a machine learning system observing the user’s attempt to read in the second language (e.g. in 114, based on the answers provided by the user in the assessment, the FLLT asses the user’s proficiency in the target foreign language; para 49; and note the speed at which a user reads the text may be measured, then based in part of the reading speed measurement, the assessment of the user’s proficiency with the target foreign language may be updated; para 34; reading speed used as a proxy for proficiency; para 46; and finally note para 75 and the process of Fig. 21 used by the system [“machine”] to measure and store [“learn} the user’s proficiency level).

Wood fails to explicitly disclose:
replacing each phrase in the content item having the confidence score less than a threshold level with an alternate phrase, wherein at least one of the replaced phrases is a cultural analog of the phrase in the native language, wherein the cultural analog is 
presenting the translated content item to the reader, wherein the alternate phrase is presented using a different format from a remaining text of the translated content item and wherein the phrase that was replaced is displayed to the reader based upon the reader clicking on the alternate phrase.

Sen (U.S. 2020/0196022) modifying Wood (U.S. 2008/0059145) discloses:
replacing each phrase in the content item having the confidence score less than a threshold level with an alternate phrase (e.g. the varying levels of proficiency in Wood, now modified by Sen in order to select a set of text matching the proficiency in the selected language, such as by replacing words or phrases with synonyms matching the viewer’s proficiency in the language; para 3 of Sen; in other words, Wood now uses the various proficiency levels to select the appropriate words based on the levels of proficiency as taught by Sen), wherein at least one of the replaced phrases is a cultural analog of the phrase in the native language (e.g. determining synonyms for the words, beautiful and substituting based on it being assigned a recommended language proficiency level of beginner as taught by Sen in para 71, now applied to Wood’s replacement and proficient levels, for example the word face (1) and face (2) in Fig. 3 being mapped to cara and afrontar, afrontar translating literally in English to “front facing,” while cara translating literally to “face,” but both used to denote “face” as known in English; also note that Wood includes records for idioms as well; para 38; used to reinforce the meaning of idioms; para 55); and 


Wood and Sen fail to explicitly disclose:
wherein the cultural analog is obtained from a database of cultural analog phrases that is created and updated based on input from advanced speakers of both the native and the second language; and
wherein the alternate phrase is presented using a different format from a remaining text of the translated content item and wherein the phrase that was replaced is displayed to the reader based upon the reader clicking on the alternate phrase.

Ehsani (U.S. 2007/0016401) modifying Sen (U.S. 2020/0196022) and Wood (U.S. 2008/0059145) discloses:
wherein the cultural analog is obtained from a database of cultural analog phrases that is created and updated based on input from advanced speakers of both the native and the second language (e.g. the automated dictionary 422 of Wood, including the idiom and literal translation considerations above noted in the rejection of claim 1, now modified by Ehasni, which also considers colloquial forms and expressions in order to add new words, phrases and translations; paras 5-9 and 19 - 25; note also a user of S-MINDS with GramEdit to easily and rapidly add new domains or modify existing translation domains; para 166, see also 174+ for an overview of S-MINDS and 

Wood, Sen and Ehasni fail to explicitly disclose:
wherein the alternate phrase is presented using a different format from a remaining text of the translated content item and wherein the phrase that was replaced is displayed to the reader based upon the reader clicking on the alternate phrase.

Tan (U.S. 2019/0213915) modifying Sen (U.S. 2020/0196022), Wood (U.S. 2008/0059145) and Ehsani (U.S. 2007/0016401) discloses:
wherein the alternate phrase is presented using a different format from a remaining text of the translated content item and wherein the phrase that was replaced is displayed to the reader based upon the reader clicking on the alternate phrase (e.g. Wood’s mixed language text presentation to the user, now modified by Tan’s user interaction with a partially translated text and ability to click and dynamically change between a text unit’s versions; see paras 63, 77; and note in particular the translated mixed language portions of Wood in the combination)

While Wood, Sen, Ehsani and Tan detail each limitation as claimed, one of ordinary skill in the art at the time the invention was filed would not have found sufficient motivation to combine the references without the hindsight aid of Applicant’s disclosure. As such, the claims are allowable as the prior art does not anticipate nor make obvious the limitations as currently presented

Claims 9 and 17 are allowable for the same reasoning as claim 1.
Claims 2 – 5, 7 – 8, 10 – 13, 15 – 16, and 18 – 20 are allowed as being upon an allowed independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew C Flanders whose telephone number is (571)272-7516.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ANDREW C FLANDERS/           Primary Examiner, Art Unit 2654